DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1, 9, 10, and 14 are currently amended.
3.	Claims 1-20 are pending in the present application.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 9, 12, 14-15, and 19 of U.S. Patent No. 10,586,389 (‘389) in view of Thomas E. Kilpatrick, II (U.S. Patent Application Publication No. 2010/0085274 A1).
6.	While the claims are not exactly the same, the claims do recite similar limitations.  Claims of the present application recites device instances house in a first container and peripheral containers and these limitations are disclosed by Kilpatrick as Kilpatrick is concerned with devices that are connected together such as display panels and each of those panels comprises a physical solid contains that is the device itself.  paragraph [0080] “As depicted in FIG. 1 the first panel 102 and the second panel 104 are rotatably coupled at the first fold location 110 to enable a variety of device configurations. …”.  
	The following is a table showing the claim correspondence between the claims of the present application and the claims of ‘389
Claims of Present Application 
1
2
3
4
5
6
7
Claims of ‘389 and Kilpatrick
1
1
1
2
3
1
4


8
9
10
11
12
13
14
15
16
5
6
7
9
12
7
7
14
14


17
18
19
20
14
15
14
19


	The following table matches the claim limitations of claim 1 of present application with the limitations of claim 1 of ‘389 in view of Kilpatrick.


Claim 1 of ‘389 and Kilpatrick
1. A system comprising: 

1. A system comprising: 
a memory area associated with a computing device 

housed by a first container, 

the memory area including an operating system and one or more applications; 
a memory area associated with a computing device, 

Kilpatrick paragraph [0080] and FIG. 8

the memory area including an operating system and one or more applications; 
and a processor that executes to: 

classify device panel descriptors and location descriptors according to associated device instances 

housed within the first container and associated peripheral device instances housed within one or more peripheral containers, 

generate device panel objects using the classified device panel descriptors and location descriptors, 

populate an object model comprising device panel locations and adjacency relationship information for the associated device 

instances housed within the first container and the associated peripheral device instances housed within one or more peripheral containers 
and a processor that executes to: 

classify device panel descriptors and location descriptors according to associated device instances; 

Kilpatrick paragraph [0080] and FIG. 8




generate device panel objects using the classified device panel descriptors and location descriptors; 

populate an object model comprising device panel locations and adjacency relationship information for the computing device 

Kilpatrick paragraph [0080] and FIG. 8



based on the generated device panel objects, 
based on the generated device panel objects, wherein device panels are included as first-class objects of a device platform based on the object model; 
monitor the associated device instances housed within the first container and the associated peripheral device instances housed within one or more peripheral containers for dynamic changes, 

and responsive to detecting a dynamic change, dynamically updates the object model based on the detected dynamic change.
monitor the associated device instances 
Kilpatrick paragraph [0080] and FIG. 8


for dynamic changes; 

responsive to detecting a dynamic change, dynamically updating the object model based on the detected dynamic change; 

receive a query for dynamic device properties from the one or more applications executing on the computing device; and response to the received query, provide the dynamic device properties to the one or more applications based on the dynamically updated object model, wherein the dynamic device properties are used to determine one or more application experiences available to the one or more applications.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-4, 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over Thomas E. Kilpatrick, II (U.S. Patent Application Publication No. 2010/0085274 A1) in view of Mao et al. (U.S. Patent Application Publication No. 2018/0101586 A1).
10.	Regarding Claim 1 (Currently amended), Kilpatrick discloses A system comprising: (paragraph [0097] reciting “Referring to FIG. 8, a particular illustrative embodiment of an electronic device is depicted and generally designated 800. …”) a memory area associated with a computing device housed by a first container, (see FIG. 8 wherein memory 832 includes software 833 and software 833 and the memory 832 is associated with a computing device 801 which is housed within a first container as shown in device 101.  Container is a physical outer casing within which the  the memory area including an operating system and one or more applications; (see FIG. 8 wherein memory 832 includes software 833 and software 833 includes “… the software 833 includes processor executable instructions that are executable by the processor 810, and may include application software, operating system software, other types of program instructions, or any combination thereof. …” (see paragraph [0099])) 		and a processor that executes to: (see FIG. 8 wherein processor 810 corresponds to a processor.)	classify device panel descriptors (see FIG. 15 wherein the 3 device panels each have sensors 1532, 1534, and 1536, respectively.
	paragraph [0122] reciting “… In addition, the internal sensor 1534 of the second panel 1504 may indicate that the second panel 1504 is inclined relative to a gravitational directional pull, and the internal sensor 1536 of the third panel 1506 may indicate that the third panel 1506 is in a relatively horizontal orientation, and stationary, and therefore the electronic device 1501 may recognize that it has been put into the travel clock configuration 1600.”;
	paragraph [0123] reciting “… In addition, one or more of the internal sensors 1532, 1534 and 1536 may be used to indicate an acceleration, an inclination, one or more relative positions, or any combination thereof. …”  	Acceleration, inclination, and one or more relative positions correspond to classifying device panel descriptors for each of the plurality of panels.  This data is classified based on which device has which inclination/acceleration.) and location descriptors (paragraph [0120] reciting “… By using sensors at the hinges, such as these sensors 1512-1516, and 1522-1526, as well as the internal sensors 1532-1536, a folding configuration, a relative or absolute alignment, an inclination of the device or other physical configurations may be detected and responded to via a processor controlling the device such as the processor 810 of FIG. 8.”  The location descriptors are the degree of alignment of the panels with each other obtained from the sensor data.) according to associated device instances housed within the first container (see FIGS. 15-17 wherein device instances for one of the panels corresponds to its many positional instances of that device panel such as panel 1502.  The panel instances of course are of the panel itself which is housed in the first container such as container for panel 802.) and associated peripheral device instances housed within one or more peripheral containers, (see FIGS. 15-17 wherein other panels that are connected to the first display panel and also have their instances of being positioned relative to physical world and they are also housed by one or more physical peripheral contains relative to the main device panel’s container.)
	populate an object model comprising device panel locations and adjacency relationship information for the associated device instances housed within the first container and the associated peripheral device instances housed withi one or more peripheral containers based on the generated device panel objects, (paragraph [0138] reciting “As illustrated in FIG. 26, the electronic device has a defined software state at 2602. For example, the defined software state may indicate one or more parameters such as whether an application is running or waiting, whether the application receives user input such as keyboard input, one or more application window sizes, positions, orientations, and a type of user interface provided for the application. defined software state 2602 may indicate a number of panels and a display mode available to an application. For example, the device may be in a folded configuration and the software controller may have launched an application in a one-panel portrait mode. The application may define or include one or more predetermined states to be responsive to the available number of panels and display mode and to improve a user experience.”  	The software state uses data to determine the configuration.  Software state is determined based on the number of panels and display mode.  The display mode is a configuration of the panels to fit some sort of hardware configuration based on number of panels and their adjacency relationship information.)	monitor the associated device instances housed the first container and the associated peripheral device instances housed by one or more peripheral containers for dynamic changes, (paragraph [0123] reciting “… By including sensors, such as electronic sensors, pressure sensors, magnetic field detectors, or any combination thereof, at one or more angle stops or rest positions of the panels 1502, 1504, and 1506, the electronic device 1501 may determine a relative orientation between one or more of the panels 1502-1506, enabling the electronic device 1501 to determine a hardware configuration it is currently in, and to detect a change in a hardware configuration as the sensors 1512-1516 and 1522-1526 are engaged and disengaged, respectively. ”)	
	and responsive to detecting a dynamic change, dynamically updates the object model based on the detected dynamic change. (paragraph [0141] reciting “Where the electronic device is determined to be in a defined hardware state, at 2608, generate device panel objects using the classified device panel descriptors and location descriptors, (paragraph [0031] reciting “In some embodiments, the data structure displayed at the user interface 308 may comprise a table with a large number of data objects managed by the user(s) 310, each data object comprising a plurality of fields and occupies an entry in the table. In an embodiment, each data object in the data structure may be a content item object or content item. Thus, the data structure or table may comprise a large number of content items managed by a content provider 310. For example, for some embodiments, a number of content items in the data structure may be in the range of millions of content items. In addition, each content item object in the data structure comprises various types of data that originate from various different data sources 302, such as: one or more objectives in relation to the content item, targeting criteria, a delivery status, user engagement data, a name of the content item, available resources, a budget, etc.”
	 Each data object in a table can correspond to a device panel object storing data for each panel from sensor data.)
	populate an object model comprising device panel locations and adjacency relationship information for the associated device instances housed by the first container and the associated peripheral device instances housed by one or more peripheral containers based on the generated device panel objects, (paragraph [0033] reciting “… By organizing the data structure in this way, the user 310 can quickly perform sorting and filtering of a large number of data objects, whereas updating and 
	The table is a collection of data objects corresponds to the object model.  The table is an object model as it stores data populated by each entry or data object and the software state uses this table to determine its updated software state.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Kilpatrick with Mao so that data collected from the sensors of each display panel are stored into data sources which are then stored into a table.  This table corresponds to a plurality of device panel objects.  Mao discloses organizing data retrieve in real time from data sources and Kilpatrick also requires obtaining data in real time from device panel sensors.  Thus it is beneficial to modify Kilpatrick with Mao so that the data collected from the sensors of each device panel are made into data objects and stored into a table for each sorting, filtering, and access.11.	Regarding Claim 2 (Original), Kilpatrick further discloses The system of claim 1, wherein the processor further executes to: receive a query for dynamic device properties from the one or more applications executing on the computing device; (see FIG. 43 wherein the elements 4308, 4312, 4316, 4320, 4324, and 4326 correspond to the application comparing itself to the configuration due to the “if application supports …” statement, thus it is querying for the properties of the device.)	and responsive to the received query, provide the dynamic device properties to the one or more applications based on the dynamically updated object model. (see FIG. 43 wherein the elements 4308, 4312, 4316, 4320, 4324, and The system of claim 2, wherein the provided dynamic device properties indicate one or more application experiences available to the one or more applications. (see FIG. 43 wherein the elements 4308, 4312, 4316, 4320, 4324, and 4326 further discloses how the application will react based on passing the query test.  If the application supports the configuration, then the application will display data based on the orientation/placement/location of the display panels and configure the display accordingly.  The screens data will be known by the application and the application will display accordingly based on the locations/configuration of the screens, thus giving user the application experiences available for the application.)13.	Regarding Claim 4 (Original), Kilpatrick further discloses The system of claim 1, wherein the object model is cached in an operating system registry. (paragraph [0099] reciting “… Although the memory 832 is depicted as external to the processor 810, in other embodiments the memory 832 may be internal to the processor 810 such as at a cache, at one or more registers or register files, at other storage devices at the processor 810, or any combination thereof.”  	Thus the table used to determine software state can be stored in a system  The system of claim 1, wherein the object model defines physical relationships of devices of the system. (paragraph [0121] reciting “For example, the sensors 1512-1516, and 1522-1526, and the internal sensors 1532-1536 may be included or fed into the folding configuration sensor 826 of FIG. 8. …”)	Mao further discloses the object model defines (paragraph [0033] reciting “In some embodiments, a data structure (table) displayed at the user interface 308 and managed by the user 310 (e.g., content provider) can be organized as a plurality of data objects (e.g., content item objects). Each data object occupies one table entry and can be divided (indexed) into a plurality of fields. Each index or field in a data object represents a portion of a data object that is associated with a particular data source 302. …”  Thus I it would have been obvious that the data structure table comprises various sensor data from each panel device and is used by the software state to determine the configuration.)15.	Regarding Claim 8 (Original), Kilpatrick further discloses The system of claim 1, wherein the device panel descriptors comprise cabinet associations. (see FIG. 1 and FIG. 8 wherein the cabinets correspond to each piece of the panels and the device panels are merely a surface of the entire device with the display screens.)
16.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick, in view of Mao, and further in view of Willis et al. (U.S. Patent Application Publication No. 2016/0328808 A1).
A method (paragraph [0065] reciting “FIG. 56 is a flowchart of a first illustrative embodiment of a method of determining a configuration of an electronic device;”) for providing dynamic device properties to applications executing on a computing device (see FIG. 43 wherein the dynamic device properties are provided to the application for “if application supports …” comparisons.) housed within a first container, (see FIG. 8 wherein memory 832 includes software 833 and software 833 and the memory 832 is associated with a computing device 801 which is housed within a first container as shown in device 101.  Container is a physical outer casing within which the computer electronic components are linked together.)
	the method comprising: 	classifying device panel (see FIG. 15 wherein the 3 device panels each have sensors 1532, 1534, and 1536, respectively.
	paragraph [0122] reciting “… In addition, the internal sensor 1534 of the second panel 1504 may indicate that the second panel 1504 is inclined relative to a gravitational directional pull, and the internal sensor 1536 of the third panel 1506 may indicate that the third panel 1506 is in a relatively horizontal orientation, and stationary, and therefore the electronic device 1501 may recognize that it has been put into the travel clock configuration 1600.”;
	paragraph [0123] reciting “… In addition, one or more of the internal sensors 1532, 1534 and 1536 may be used to indicate an acceleration, an inclination, one or more relative positions, or any combination thereof. …”  	Acceleration, inclination, and one or more relative positions correspond to and location descriptors (paragraph [0120] reciting “… By using sensors at the hinges, such as these sensors 1512-1516, and 1522-1526, as well as the internal sensors 1532-1536, a folding configuration, a relative or absolute alignment, an inclination of the device or other physical configurations may be detected and responded to via a processor controlling the device such as the processor 810 of FIG. 8.”  The location descriptors are the degree of alignment of the panels with each other obtained from the sensor data.) according to associated device instances housed within the first container (see FIGS. 15-17 wherein device instances for one of the panels corresponds to its many positional instances of that device panel such as panel 1502.  The panel instances of course are of the panel itself which is housed in the first container such as container for panel 802.) and associated peripheral device instances housed within one or more peripheral containers; (see FIGS. 15-17 wherein other panels that are connected to the first display panel and also have their instances of being positioned relative to physical world and they are also housed by one or more physical peripheral contains relative to the main device panel’s container.)
	populating a schema comprising device panel locations and adjacency relationship information (paragraph [0138] reciting “As illustrated in FIG. 26, the electronic device has a defined software state at 2602. For example, the defined software state may indicate one or more parameters such as whether an application is running or waiting, whether the application receives user input such as keyboard input, one or more application window sizes, positions, orientations, and a type of user defined software state 2602 may indicate a number of panels and a display mode available to an application. For example, the device may be in a folded configuration and the software controller may have launched an application in a one-panel portrait mode. The application may define or include one or more predetermined states to be responsive to the available number of panels and display mode and to improve a user experience.”  	The software state uses data to determine the configuration.  Software state is determined based on the number of panels and display mode.  The display mode is a configuration of the panels to fit some sort of hardware configuration based on number of panels and their adjacency relationship information.) for the associated device instances housed within the first container and the associated peripheral device instances housed within one or more peripheral containers (paragraph [0138] reciting “As illustrated in FIG. 26, the electronic device has a defined software state at 2602. For example, the defined software state may indicate one or more parameters such as whether an application is running or waiting, whether the application receives user input such as keyboard input, one or more application window sizes, positions, orientations, and a type of user interface provided for the application. The defined software state 2602 may indicate a number of panels and a display mode available to an application. For example, the device may be in a folded configuration and the software controller may have launched an application in a one-panel portrait mode. The application may define or include one or more predetermined states to be responsive to the available number of panels and display mode and to improve a user experience.”  	The software state uses data to determine the configuration.  Software state is 
	storing the populated schema in an operating system registry or data model of the computing device; (paragraph [0099] reciting “… Although the memory 832 is depicted as external to the processor 810, in other embodiments the memory 832 may be internal to the processor 810 such as at a cache, at one or more registers or register files, at other storage devices at the processor 810, or any combination thereof.”  	Thus the table used to determine software state can be stored in a system register.  This is an obviously beneficial modification as storage of the table in register allows for faster access.)	receiving a query for dynamic device properties from an application programming interface (API) of an application executing on the computing device; (see FIG. 43 wherein the elements 4308, 4312, 4316, 4320, 4324, and 4326 correspond to the application comparing itself to the configuration due to the “if application supports …” statement, thus it is querying for the properties of the device.)
	and providing the dynamic device properties based on the populated schema to inform the API of one or more application experiences compatible with the computing device and the application. (see FIG. 43 wherein the elements 4308, 4312, 4316, 4320, 4324, and 4326 further discloses how the application will react based on passing the query test.  If the application supports the configuration, then the application will display data based on the orientation/placement/location of the display panels and configure the display accordingly.  The screens data will be known by the 
	While not explicitly disclosed by Kilpatrick, Mao discloses generating device panel objects using the classified device panel and location descriptors; (paragraph [0031] reciting “In some embodiments, the data structure displayed at the user interface 308 may comprise a table with a large number of data objects managed by the user(s) 310, each data object comprising a plurality of fields and occupies an entry in the table. In an embodiment, each data object in the data structure may be a content item object or content item. Thus, the data structure or table may comprise a large number of content items managed by a content provider 310. For example, for some embodiments, a number of content items in the data structure may be in the range of millions of content items. In addition, each content item object in the data structure comprises various types of data that originate from various different data sources 302, such as: one or more objectives in relation to the content item, targeting criteria, a delivery status, user engagement data, a name of the content item, available resources, a budget, etc.”
	 Each data object in a table can correspond to a device panel object storing data for each panel from sensor data.)
	a schema, the populated schema, and based on the generated device panel objects; (paragraph [0033] reciting “… By organizing the data structure in this way, the user 310 can quickly perform sorting and filtering of a large number of data objects, 
	The table is a collection of data objects corresponds to a schema that is populated by data from data sources.  The table is an object model as it stores data populated by each entry or data object and the software state uses this table to determine its updated software state.)
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Kilpatrick with Mao so that data collected from the sensors of each display panel are stored into data sources which are then stored into a table.  This table corresponds to a plurality of device panel objects.  Mao discloses organizing data retrieve in real time from data sources and Kilpatrick also requires obtaining data in real time from device panel sensors.  Thus it is beneficial to modify Kilpatrick with Mao so that the data collected from the sensors of each device panel are made into data objects and stored into a table for each sorting, filtering, and access.	While not explicitly disclosed by Kilpatrick and Mao, Willis discloses an application programming interface (API) of and API (paragraph [0032] reciting “FIG. 3 illustrates an example embodiment of a data server used for aggregation and analytics. Data from an aggregator 320 is received by a software program 315 running on a network connected computer 300. The data may be filtered, parsed, or processed before being stored in a database 305. When an API call is received from the client 310 the program 315 queries the database 305 for the appropriate data, then performs processing if necessary, before transmitting the response 325 back to the client 310. The method of claim 10 further comprising: monitoring the associated device instances for dynamic changes; (paragraph [0139] reciting “A sensor input 2604 is received, and the panel positions are analyzed at 2606. In a particular embodiment, the sensor input 2604 may indicate a change in one or more of a hinge position, an orientation, or a movement. For example, a change in hinge position may be detected by hinge sensors, such as the sensors 1512-1516 of FIGS. 15-17 or the sensors 1812 and 1822 of FIGS. 18-20, while a change in orientation or movement may be detected by one or more internal sensors, such as the internal sensors 1532-1536 of FIGS. 15-17 or the internal sensor 1834 of FIGS. 18-20. In addition, a change in hinge position can be detected indirectly by  
	Mao further discloses and updating the populated schema based on the dynamic changes. (Abstract reciting “A data structure with large amount of data is organized such that each entry is a data object having a plurality of indexing fields that contain derived data from data sources that are constantly updated. …”  	It would have been obvious to modify the data structure (table) with data from data sources (device panels) to update the conditions of the device panels so that software state can continue to be updated.  This is a beneficial modification as the hardware configuration can be changed by the user and the software data must be gathered, stored, and retrieved in order for software state to be updated.)19.	Regarding Claim 12 (Original), Kilpatrick further discloses The method of claim 10, wherein the device panel descriptors comprise cabinet associations. (see FIG. 1 and FIG. 8 wherein the cabinets correspond to each piece of the panels and the device panels are merely a surface of the entire device with the display screens.)20.	Regarding Claim 13 (Original), Kilpatrick further discloses The method of claim 10, wherein the provided dynamic device properties indicate one or more application experiences available to one or more of the applications. (see FIG. 43 wherein the elements 4308, 4312, 4316, 4320, 4324, and 4326 further discloses how the application will react based on passing the query test.  If the application supports the configuration, then the application will display data based on the orientation/placement/location of the display panels and configure the display accordingly.  The screens data will be known by the application and the application will 
Allowable Subject Matter
21.	Claims 5-6, 9, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
22.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites the limitation wherein an application programming interface (API) queries a kernel manager to obtain the object model which is not disclosed in any cited references. 23.	Claim 6 recites the limitation wherein device panels are included as first-class objects of a device platform based on the object model which is not disclosed in any cited references. 24.	Claim 9 recites the limitation The system of claim 1, wherein the processor further executes to: detect an addition of at least another associated peripheral device instance housed within another peripheral container; and obtain a device schema comprising device panel locations and adjacency relationship information of the at least another associated peripheral device instance housed within another peripheral container via a bus protocol of the at least another associated peripheral device instance which is not disclosed in any cited references.
25.	Claim 14 recites the limitation detecting an addition of at least another associated peripheral device instance housed within another peripheral container; and obtaining a device schema comprising device panel locations and adjacency relationship information of the at least another associated peripheral device instance housed within another peripheral container via a bus protocol of the at least another associated peripheral device instance which is not disclosed in any cited references.
26.	Claims 15-20 are allowed.
27.	The following is an examiner’s statement of reasons for allowance: Claim 15 is allowed over cited art because claim 15 recites the limitation populating an object model comprising device panel locations and adjacency relationship information for the computing device based on the generated device panel objects, wherein an application programming interface (API) queries a kernel manager to obtain the object model which is not disclosed in any of the cited references. 
28.	Claims 16-20 depend from claim 15.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
29.	Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.  Applicants argue that amendment was made in order to clarify that the multiple separate devices are housed within a single container but the claims as amended still recite a first container and one or more peripherals containers.  Therefore, there are still multiple containers being recited in the claim that house different device instances.  
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611